                                                              Motion (DE #26) GRANTED.



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF TENNESSEE
                            AT NASHVILLE


 DAVID ANGOTTI,

           Plaintiff and Counterclaim
           Defendant,

 v.                                           Case No. 3:19-CV-01102

 AETNA LIFE INSURANCE
 COMPANY, INC.,

           Defendant and Counterclaim
           Plaintiff.


                  JOINT MOTION TO EXTEND DEADLINES


       Plaintiff David Angotti and Defendant Aetna Life Insurance Company

(collectively, the “Parties”) respectfully request to extend the remaining deadlines

until after their rescheduled mediation date. The Parties’ motion is due to be granted

for the following reasons:

      1.       On January 21, 2021, the Court granted the Parties’ joint motion to

extend the deadlines in the Initial Case Management Order for them to conduct a

March 3, 2021 private mediation with John Tarpley of Lewis Thomason, with time

afterward to wrap up any potential further discussions before briefing. (Docs. 24



                                          1


   Case 3:19-cv-01102 Document 27 Filed 03/19/21 Page 1 of 1 PageID #: 1866
